Granting appeal and reversing.
Plaintiff sued on in alleged promissory note for $375.00. The petition contained the usual declaration upon a promissory note, except it did not allege any promise upon the part of defendant to pay.
The court overruled a demurrer to the petition and gave judgment for the amount claimed. This was error; the allegation of the execution and delivery of the note without an averment of a promise to pay was a mere conclusion *Page 497 
of law. It follows that no cause of action was stated. Huffaker v. National Bank of Monticello, 12 Bush 291; Davis v. Moxley, 19 Rep. 160; Bark of Anderson County v. Foster, 146 Ky. 179.
Wherefore, an appeal is granted, the judgment is reversed and cause remanded for proceedings consistent with this opinion.